Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONSFOR ALLOWANCE
Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Raleigh et al. (US 2013/0132854 A1) discloses a server system communicatively connected to a mobile wireless communication device, wherein the server is configured to receive a plan change request including a plan cost from the mobile wireless communication device, authorized payment, and to allow a user of the mobile wireless communication device to customize base service plan with data quantity, voice minutes and number of texts. Raleigh further discloses the server determines service usage.

Salihi (US 2016/0192184 A1) discloses a method and system for sale and/or activating wireless services, wherein initial activation of a wireless device may take place at a point-of-sale terminal, and service requested to be activated includes airtime, text messaging, and data plans, wherein the point-of-sale terminal is used to transmit payment for wireless service based on user’s input, and selection can include service type and amount to be activated. Salihi discloses wireless service selection and wireless device-related information is transferred to a wireless provider backend system, wherein the wireless device-related information includes International Mobile Equipment Identify (IMEI), an Electronic Serial Number (ESN), Mobile Equipment Identifier (MEID), and/or a serial number for a subscriber identity module (SIM) card installed in the wireless device, and information transferred in a form of an activation message includes identifier and payment/authorization verification from the point-of-sale terminal, which is stored in one or more databases of the backend system, wherein service is monitored by the backend system after payment has been completed and identifier data is stored.

Marimuthu et al. (US 2015/0381826 A1) discloses a data usage analysis platform for monitoring data usage, wherein data budget may be specified as a monetary value, as a percentage, as an amount of data, or a combination thereof of a total amount of data associated with the one or more users.

Prior arts of record disclose a user interface of a mobile device to customize different usage categories and to monitor/track/meter usage.

Regarding claims 1 and 11, prior arts of record fail to disclose “a backend computer system configured to communicate with a connected device over a network; the backend computer system further configured to receive an authorization or verification of a payment for activating an incremental amount of one of a data service, text service, voice service, or service days, wherein each of the services is a wireless service that is offered to the connected device, the incremental amount being less than a preset amount of the respective wireless service previously purchased for the connected device” and “a metering computer system configured to (i) determine whether the provisioned amount is used based on one of a plurality of different charge rates that is identified for the respective wireless service and (ii) deactivate the provisioned wireless service based on the determination”, as recited in claim 1, and similarly recited in claim 11, in combination with other claimed limitations.

Dependent claims 2-10 and 12-20 are allowable based on their dependency on independent claims 1 and 11, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/Primary Examiner, Art Unit 2645